DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical sensor, recited in claim 1; and timing means, recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the specification for using only visible light, as recited in claim 1, or using only reflected visible light, as recited in claim 4.
	There is no support in the specification for using an optical sensor in combination with a camera, as recited in claim 1.
	There is no support in the specification for using a timing means, as recited in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wijts et al. in view of Tong et al.
	There is disclosed in Wijts a work-piece processor comprising: a conveyor 12 for moving a work-piece; a camera 38, 46 for capturing reflected visible light for the purpose of creating an image of the work-piece, using visible light as the conveyor moves the work-piece past the camera, the camera being triggered by the work-piece triggering an optical sensor (x-ray, camera, scanner etc. may be used to capture images of the work-piece; the x-ray source lights up the screen 36 and the lit screen is captured by video camera 38 which only uses visible light, col. 6, line 26 to col. 7, line 4; or camera 46 captures images by lighting the screen using visible radiation, col. 9, line 38 to col. 10, line 2; images are captured by using position scanner 20); a controller module 18 coupled to the camera in which the controller determines an undesirable material at an end location of the work-piece by making a pixel by pixel examination of the work-piece image that distinguishes the work-piece from a fluoroscope background material (work-piece is compared against the opposing bright screen, col. 9, lines 46-52), and by examining the work-piece image generates a cut signal based upon the undesirable material of the work-piece, as determined by the pixel to pixel examination of the work-piece image to determine the undesirable material of the work-piece by data encoding software in the controller module (distinguished undesirable material is cut based on determination by the controller from the picture, fig. 4 shows a map determination that decides the cut signal); and a knife assembly 22 coupled to the cut signal of the controller module for removing the undesirable material from the work-piece.
	Tong discloses a processing means having a computer 20 connected to a camera 16, 18 and a background to examine a work-piece where the background is fluorescent and only uses visible light (incandescent light source 12) and having a conveyor 14 to create an image in the computer to examine the work-piece.
	It would have been obvious to one skilled in the art modify the system of Wijts with the taching of Tong, and make use of only visible light (incandescent) in order to allow the flaws of the exterior of the work-piece to be better examined.
	In regards to the use of the system to examine and cut peppers, such is intended use only and provides no structural limitations to the claims. Additionally, Wijts discloses that the work-piece could be a variety of vegetable or fruit products.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wijts et al. in view of Tong et al. as applied to claims above, and further in view of Mendenhall.
	Mendenhall teaches the use of a conveyor where the conveyor tends to orient the work-piece before delivery to a cutting assembly.
	It would have been obvious to one skilled in the art to modify the conveyor of Wijts, as modified by Tong, with the teaching of Mendenhall, in order to more consistently align the work-piece as it travels the path of the system.
Claims 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wijts et al. in view of Tong et al. and Huddle.
	Wijts, as discussed in the rejection above, discloses all of the claimed subject matter, including a timing means (in the form of the controller 40), except the use of only reflected visible light and a photocell for triggering a sensing means.
	Tong, as discussed in the rejection above, discloses the use of only reflected visible light.
	Huddle discloses a processing means having a conveyor 14 for orienting a work-piece 20, a cutting knife 30 where the knife is activated by a photocell sensor (col. 5, lines 20 and 21).
	It would have been obvious to one skilled in the art to modify the system of Wijts with the teaching of Tong, and make use of only visible light (incandescent) in order to allow for flaws of the exterior of the work-piece to be better examined.
	It would have been obvious to one skilled in the art to provide the system of Wijts with the photocell sensor of Huddle since photocell sensors are known in the art for detecting work-pieces as they pass by to activate processing means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761